Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uenodai et al. (US 2007/0088468 A1).
Regarding claim 1, Uenodai et al. discloses a fuel cell vehicle (Para. 0031), comprising a battery (battery 3) and a fuel cell (fuel cell 2) that supply an electric power to an electric motor (electric motor 10; Para. 0033) for traveling, wherein a controller that controls the electric motor sets a maximum increase rate of an output torque of the electric motor for a predetermined time after the fuel cell starts activation to a first upper limit rate, and sets the maximum increase rate after a lapse of the predetermined time to a second upper limit rate that is larger than the first upper limit rate (Para. 0038 & 0052-0054).  

Regarding claim 2, Uenodai et al. discloses the fuel cell vehicle according to claim 1, wherein the first upper limit rate is set such that time during which the output torque of the electric motor reaches a maximum output torque after the activation of the fuel cell from a maximum output torque when the fuel cell vehicle travels using the battery only at the first upper limit rate is longer than an activation time of the fuel cell (Para. 0055-0061).  

Regarding claim 3, Uenodai et al. discloses the fuel cell vehicle according to claim 1, wherein the predetermined time is set to time during which the output torque of the electric motor reaches a maximum output torque after the activation of the fuel cell from a maximum output torque when the fuel cell vehicle travels using the battery only at the first upper limit rate (Para. 0076-0080).  

Regarding claim 4, Uenodai et al. discloses the fuel cell vehicle according to claim 1, wherein the controller sets the maximum increase rate for the predetermined time is set to the first upper limit rate when an accelerator operation amount immediately before the activation of the fuel cell exceeds a predetermined first accelerator operation amount, and sets the maximum increase rate for the predetermined time to a third upper limit rate when the accelerator operation amount immediately before the activation of the fuel cell falls below the first accelerator operation amount, the third upper limit rate being larger than theTSN202001750US00TFN200268-US12 first upper limit rate and smaller than the second upper limit rate (Paras. 0076-0080).



Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618 
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618